Citation Nr: 1540190	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected herpes virus.

2.  Entitlement to service connection for a spine disability including scoliosis.  

3.  Entitlement to service connection for an eye disability, including vision loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for scoliosis of the spine and vision loss, as well as granting service connection for herpes and establishing a noncompensable rating.  

In July 2015, the Veteran and his wife testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

A March 2014 printout indicates that the Veteran has been receiving SSA benefits since October 1994.  Therefore, SSA disability records must be obtained.  38 C.F.R. § 3.159(c)(2) (2015).
Next, the Veteran contended during the hearing that he would suffer a skin breakout  usually 3 to 5 times per month, and sometimes as many as 6 to 8 times.  He stated the areas affected were his groin area, thigh area and back, buttocks area, and rarely, his lips and tongue.  

The Board recognizes that the Veteran's skin disorder may be cyclical or intermittent in nature.  The Veteran's last VA examination for his herpes was in May 2011, and noted mostly outbreaks on his face and groin.  In view of the Veteran's statements regarding his flare-ups, especially those on areas including the back and thighs, the Veteran should be scheduled for a new VA skin examination to determine the current severity of his skin disorder.  The new VA skin examination should be scheduled if possible to take place when the Veteran's condition is likely to be active and at its most severe.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).

Next, the Veteran has not been afforded a VA examination where the examiner specifically addressed whether his spine disability was caused by or incurred in service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

While there is no record of a specific injury to the back in service, the Veteran has consistently stated in his hearings and private medical records that he had multiple incidents in service where he injured his back including when a sergeant kicked him in the back; when he fell on a ship; when he slid down a mountain and hit rocks; and when he jumped out of a helicopter and someone else landed on his back.  See e.g. July 2015 hearing transcript.  The Board notes that the Veteran is competent to give evidence about what he experienced, and incidents such as falling or being kicked are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Veteran's wife also reported that the Veteran had back pain the 27 years she had known him.  

The Veteran has a current back disability, McLendon element (1); and competent lay evidence that he experienced injuries during service, McLendon element (2). There are also reports of continuing symptoms thereafter.  In the instant case, there is no VA examination opinion related to service connection for a spine disability.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for a spine disability.  Accordingly, a VA examination is necessary. 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.

2.  Obtain records from Dr. Kelley in accordance with the Veteran's VA Form 21-4142a. 

3.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the current degree of severity of his service-connected skin disorder.  All necessary testing must be accomplished. The claims folder must be reviewed in conjunction with the examination. 

If possible, the examination should be scheduled during a flare up of the Veteran's skin condition.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of his service-connected herpes.  See Ardison, supra. 

If it is not possible to schedule the Veteran for a VA examination during a period of flare-up, the examiner should document the Veteran's symptoms based on his description of symptoms during a period of flare-up.

The examiner should fully assess the nature and extent of the service-connected herpes, including any scarring associated therewith. 

4.  After completing the above, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed spine disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 

a.  After reviewing the claims file, the examiner must explain whether congenital anomalies resulting in scoliosis are a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b.  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

c.  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that scoliosis pre-existed active service.

d.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing congenital anomalies resulting in scoliosis WERE NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

e.  With respect to any other back disorder, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that such disorder began in or is etiologically related to any incident of the Veteran's military service.

Review of the whole file is required; however, attention is invited to the Veteran's lay statements that in service he injured his back multiple times including when he injured his back; when a sergeant kicked him in the back; when he fell on a ship; when he slid down a mountain and hit rocks; and when he jumped out of a helicopter and someone else landed on his back.  See July 2015 hearing transcript.  The examiner's attention is also directed to Dr. I.O.'s diagnosis of congenital anomalies resulting in scoliosis and a November 2013 VA diagnosis of degenerative disc disease and bilateral foraminal stenosis.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




